   8:20-cr-00087-JFB-MDN Doc # 50 Filed: 12/10/20 Page 1 of 2 - Page ID # 410




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:20CR87

        vs.                                          FINAL ORDER OF FORFEITURE

 JACOB HUEFTLE, and
 HIDDEN HILLS OUTFITTERS LLC,
            Defendants.



       This matter is before the Court upon the United States of America=s Motion for

Final Order of Forfeiture (Filing No. 49). The Court reviews the record in this case and,

being duly advised in the premises, finds as follows:

       1.     On October 6, 2020, this Court entered a Preliminary Order of Forfeiture

(Filing No. 47), pursuant to 16 U.S.C. §§ 3372(a)(2)(A), 3373(d)(2), and 3374 and 28

U.S.C. § 2461, and 21 U.S.C. § 853 based upon the defendant=s plea of guilty and the

Forfeiture Allegation of the Information (Filing No. 8) . Pursuant to the Preliminary Order

of Forfeiture, defendant=s interest in the DPMS Panther Arms Model LR-308, 308 caliber

rifle with Nikon Monarch 4-16X50 mm scope and PMAG 20-round magazine containing

unfired ammunition was forfeited to the United States.

       2.     The United States posted a Notice of Criminal Forfeiture on an official

internet government forfeiture site, www.forfeiture.gov, for at least thirty consecutive days,

beginning on October 8, 2020, as required by Rule G(4)(a)(iv)(C) of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions. The United States

filed a Declaration of Publication on December 7, 2020. (Filing No. 48).
  8:20-cr-00087-JFB-MDN Doc # 50 Filed: 12/10/20 Page 2 of 2 - Page ID # 411




       3.     The United States has advised the Court that no party has filed a Petition .

From a review of the Court file, the Court finds no Petitions have been filed.

       4.     The Motion for Final Order of Forfeiture should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

       A. The Motion for Final Order of Forfeiture is hereby granted.

       B. All right, title and interest in and to the above described property held by any

person or entity is hereby forever barred and foreclosed.

       C. The property is hereby forfeited to the United States of America.

       D. The United States is directed to dispose of the property in accordance with

law.

       DATED this 10th day of December, 2020.


                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge




                                             2
